DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Status
Claim 26-48 are pending. Claims 1-25 are cancelled. Claim 43 is withdrawn. Therefore, Claims 26-42 and 44-48 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of post-polycythemia vera as the myeloproliferative disorder and intermediate risk MPN-associated myelofibrosis in the reply filed on 7/08/2022 is acknowledged.
Claim 43 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022.
Therefore, Claims 26-42 and 44-48 are presented for examination.

Priority
The present application is a continuation application of U.S. Pat. App. No. 17/279,763, which is a 371 national phase application of PCT Application No. PCT/US19/52607, which claims priority to U.S. Provisional Patent Application number 62/736,349, filed on September 25, 2018.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 12/28/2021, 02/25/2022 and 07/08/2022 have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Page 12 has at least two instances of browser executable code.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "tapered off according to ruxolitinib prescribing information" in line 28.  There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not know what ruxolitinib prescribing information controls the step of tapering off. Because infringing methods cannot be distinguished from non-infringing methods, the metes and bounds of the claimed invention are indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.	Claim(s) 26, 29-32, 34-42, and 45-48 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Harrison et al. (see 12/28/2021 IDS).

Claimed invention
The claims are drawn to a method of treating a myeloproliferative disorder (e.g., post-polycythemia vera myelofibrosis) comprising administering to a patient Compound I (i.e., fedratinib), wherein the patient has discontinued treatment with ruxolitinib prior to administration of Compound I.

Prior art
Harrison teaches treating patients with myelofibrosis who were previously treated with ruxolitinib by administering fedratinib to them after discontinuing ruxolitinib. See title; abstract. In particular, Harrison teaches a method of treating patients diagnosed with intermediate or high-risk post-polycythemia vera myelofibrosis who, after at least 14 days of ruxolitinib treatment, were found to be resistant to ruxolitinib. See abstract ‘Methods’. The treatment of these patients included oral administration of 400 mg fedratinib. See Id. 

Claim 29 limits Claim 27, further comprising washing out ruxolitinib treatment from the patient prior to administration of Compound I. In order to be included in the fedratinib study, subjects had to have not received ruxolitinib for at least 14 days. See ‘Study design and participants’ at p. e318, right column. This time period is the washout period between ruxolitinib and the beginning of fedratinib treatment.

Claims 30 and 31 limit Claim 26, wherein the myeloproliferative disorder is resistant or refractory or intolerant to ruxolitinib. Harrison teaches the method where patients are intolerant or refractory to ruxolitinib. See p.318 paragraph bridging columns; see also paragraph bridging pages e321 and e322; See Table 3. 

Claim 32 limits Claim 31, wherein the intolerance to ruxolitinib is evidenced by a hematological toxicity or a non-hematological toxicity. Harrison teaches the method wherein the intolerance to ruxolitinib is evidenced by a hematological toxicity or a non-hematological toxicity. See p. e320, Table 2.

Claim 34 depends from Claim 26, wherein the patient has exhibited or experienced one or more of the following during treatment with ruxolitinib: lack of response, disease progression, or loss of response. Harrison teaches patients who had insufficient response, some had disease progression and loss of response. See Table 4.

Claim 35 limits Claim 34, wherein disease progression is evidenced by an increase in spleen size. Claims 36 and 37 require limitations wherein spleen volume of the patient is reduced by at least 25% or at least 35%. Claim 38 limits Claim 26, wherein the patient exhibits an improved symptom response rate evidenced by at least 50% reduction in total symptom score (TSS). These limitations express the problems solved or intended results or outcomes. They impose no patentable distinction on the claim (is not limiting). One of ordinary skill in the art would understand that the administration of fedratinib to patients with myeloproliferative disorder will achieve the intended result and fall within the boundaries of the claim.

Claim 39 limits Claim 26, wherein the myeloproliferative disorder is intermediate risk MPN-associated myelofibrosis. Claims 40 and 41 limit Claim 39, wherein the intermediate risk MPN-associated myelofibrosis is post-polycythemia vera (post-PV) myelofibrosis or intermediate-2 risk MPN-associated myelofibrosis. Harrison teaches patients that had intermediate-2 risk and post-PV myelofibrosis. See p. e321, , left column, second full paragraph.

Claim 42 limits Claim 41, wherein the intermediate-2 risk MPN-associated myelofibrosis is post-polycythemia vera (post-PV) myelofibrosis. As related above, Harrison teaches treatment of post-PV myelofibrosis. See abstract.

Claim 45 limits Claim 26, wherein the patient has been previously treated with ruxolitinib for at least 3 months. The average ruxolitinib exposure was 10.25 months. See Table 3.

Claim 46 limits Claim 26, wherein the patient has been previously treated with ruxolitinib for at least 28 days complicated by resistance such as anemia. Harrison teaches ruxolitinib intolerance included anemia. See Table 2.

Claim 47 limits Claim 26, wherein the dose of Compound I is about 400 mg, based on the free base weight of Compound I. As set out above, Harrison teaches treatment by administering 400 mg of fedratinib.

Independent Claim 48 is drawn to a method of treating a myeloproliferative disorder comprising administering to a patient previously treated with ruxolitinib for at least 3 months  Compound I, wherein the patient has been the ruxolitinib prior to administration of Compound I. Harrison teaches treating patients with myelofibrosis who were previously treated with ruxolitinib. See title; abstract. In particular, Harrison teaches a method of treating patients diagnosed with intermediate or high-risk post-polycythemia vera myelofibrosis who, after at least 14 days of ruxolitinib treatment, were found to be resistant to ruxolitinib. See abstract ‘Methods’. The treatment of these patients included oral administration of 400 mg fedratinib. See Id. The average ruxolitinib exposure was 10.25 months. See Table 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

B.	Claim(s) 26-42 and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (see 12/28/2021 IDS) in view of Tefferi et al. (“Serious Adverse Events During Ruxolitinib Treatment Discontinuation in Patients With Myelofibrosis.” Mayo Clin Proc. 2011;86(12):1188-1191.)

Claimed invention
Claims 27 and 28 are drawn to the invention of Claim 26 wherein the patient's ruxolitinib treatment is tapered off prior to administering Compound I. Claim 28 limits Claim 27, wherein the patient's ruxolitinib treatment is tapered off according to ruxolitinib prescribing information.
Claim 33 limits Claim 26, wherein the patient has relapsed.

Prior art
The disclosure of Harrison is set forth above. While Harrison teaches that Ruxolitinib is discontinued due to adverse events from ruxolitinib treatment, Harrison does not expressly teach that the ruxolitinib is tapered off.
However, discontinuing treatment with ruxolitinib was known to be implemented by tapering off the ruxolitinib.  For example, Tefferi teaches that patients with myelofibrosis who were taking ruxolitinib experience adverse effects and can present with acute relapse and treatment discontinuation must be done under close physician supervision and preferably in a tapering schedule. See abstract. The dose tapering is to minimize risk of developing cytokine-rebound phenomenon. See p. 1189, right column under ‘Patient 1’. Therefore, one of ordinary skill in the art would have found it prima facie obvious to taper the discontinuation of ruxolitinib in order to minimize the risk of developing cytokine-rebound phenomenon as disclosed by Tefferi prior to administering the fedratinib as disclosed by Harrison. 
Regarding Claim 33, Tefferri teaches that myelofibrosis patients can present with relapse to ruxolitinib treatment. The artisan would have further found it prima facie obvious to treat the ruxolitinib-relapsed patients by administering fedratinib because Harrison teaches that patients who did not respond to ruxolitinib treatment and who, indeed, had disease progression while under ruxolitinib treatment (i.e., resistant) responded to fedratinib treatment. See Table 4. Given that Harrison demonstrated that fedratinib effectively treated patients who were completely resistant to and had disease progression under ruxolitinib treatment, the artisan would have reasonably expected that patients who initially responded to ruxolitinib treatment but relapsed would successfully respond positively to fedratinib treatment.

C. 	Claim(s) 26, 29-32, 34-42, and 44-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (see 12/28/2021 IDS) in view of TARGEGEN (WO 2012/060847).

Claimed invention
Claim 44 limits Claim 26, wherein Compound I is in the form of a dihydrochloride monohydrate salt.

Prior art
The disclosure of Harrison is set forth above. While Harrison teaches treatment of myeloproliferative disease with fedratinib, Harrison does not expressly teach the dihydrochloride salt of fedratinib. However, the dihydrochloride salt of fedratinib is taught in the prior art as a suitable form of fedratinib that is useful for treating myeloproliferative disease. For example, TARGEGEN teaches the use of "TG101348" (i.e., N-tert-butyl-3-[(5-methyl-2-{[4-(2-pyrrolidin-1-ylethoxy)phenyl]amino}pyrimidin-4-yl)amino]benzenesulfonamide dihydrochloride monohydrate) in subjects to evaluate TG101348 in a Phase I study for the treatment of myelofibrosis. See 0083. Therefore, one of ordinary skill in the art would have found it prima facie obvious to administer TG101348 because it is a taught by TARGEGEN as a suitable form of fedratinib. The artisan would have had a reasonable expectation of successfully providing a therapeutic form of fedratinib to patients for treating a myeloproliferative disorder.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629